     Case 2:19-cv-00638-R-RAO Document 1 Filed 01/28/19 Page 1 of 16 Page ID #:1



 1   David E. Bower (SBN 119546)
 2   MONTEVERDE & ASSOCIATES PC
     600 Corporate Pointe, Suite 1170
 3   Culver City, CA 90230
 4   Tel: (213) 446-6652
     Fax: (212) 202-7880
 5
     Counsel for Plaintiff
 6

 7
                             UNITED STATES DISTRICT COURT
 8
                        CENTRAL DISTRICT OF CALIFORNIA
 9

10
     GINA TRAN,                                   Civil Action No. 2:19-cv-638
11

12                 Plaintiff,
                                                  COMPLAINT
13
            v.
14                                                DEMAND FOR JURY TRIAL
15   MINDBODY,     INC.,   RICK
     STOLLMEYER,      KATHERINE                   1. Violations of § 14(a) of the
16   BLAIR    CHRISTIE,  COURT                       Exchange Act and Rule 14a-
17   CUNNINGHAM,           GAIL                      9
     GOODMAN, CIPORA HERMAN,                      2. Violations of § 20(a) of the
18   ERIC LIAW, ADAM MILLER, and                     Exchange Act
19   GRAHAM SMITH,
20                 Defendants.
21

22         Plaintiff Gina Tran (“Plaintiff”), by and through her undersigned attorneys,
23   brings this action against Mindbody, Inc. (“Mindbody” or the “Company”) and the
24   members of the Company’s board of directors (collectively referred to as the
25   “Board” or the “Individual Defendants” and, together with Mindbody, the
26   “Defendants”) for their violations of Sections 14(a) and 20(a) of the Securities
27   Exchange Act of 1934 (“Exchange Act”), 15 U.S.C. §§78n(a) and 78t(a)
28
                                              1
             COMPLAINT FOR VIOLATIONS OF THE SECURITIES EXCHANGE ACT OF 1934
     Case 2:19-cv-00638-R-RAO Document 1 Filed 01/28/19 Page 2 of 16 Page ID #:2



 1   respectively, and United States Securities and Exchange Commission (“SEC”) Rule
 2   14a-9, 17 C.F.R. § 240.14a-9, in connection with the proposed acquisition of
 3   Mindbody by Torreys Parent, LLC (“Parent”) and Torreys Merger Sub, Inc.
 4   (“Merger Sub”), which are affiliates of Vista Equity Partners Management, LLC and
 5   funds associated therewith (together “Vista”) (the “Proposed Transaction”).
 6                              NATURE OF THE ACTION
 7         1.     On December 23, 2018, Mindbody entered into an Agreement and Plan
 8   of Merger (the “Merger Agreement”) pursuant to which Vista will acquire all
 9   outstanding shares of Mindbody common stock for $36.50 in cash per share (the
10   “Merger Consideration”), representing a total value of approximately $1.9 billion.
11   Upon consummation of the Proposed Transaction, Mindbody’s common stock will
12   no longer be publicly traded and its common stockholders will be divested of their
13   interest in the surviving corporation.
14         2.     On January 23, 2019, in order to convince Mindbody’s public common
15   shareholders to vote in favor of the Proposed Transaction, Defendants authorized the
16   filing of a materially incomplete and misleading Definitive Proxy Statement (the
17   “Proxy”) with the SEC, in violation of Sections 14(a) and 20(a) of the Exchange Act.
18         3.     In particular, the Proxy contains materially incomplete and misleading
19   information concerning: (i) financial projections for Mindbody; and (ii) the valuation
20   analyses performed by Mindbody’s financial advisor, Qatalyst Partners LP
21   (“Qatalyst Partners”), in support of its fairness opinion.
22         4.     The special meeting of Mindbody’s shareholders to vote on the
23   Proposed Transaction is scheduled for February 14, 2019 at 9:00 a.m. (Pacific Time)
24   (the “Shareholder Vote”). It is therefore imperative that the material information
25   that has been omitted from the Proxy is disclosed prior to the Shareholder Vote so
26   Mindbody shareholders can properly exercise their corporate voting rights and
27   determine whether to give up their interest in Mindbody in exchange for the Merger
28   Consideration.
                                                 2
            COMPLAINT FOR VIOLATIONS OF THE SECURITIES EXCHANGE ACT OF 1934
     Case 2:19-cv-00638-R-RAO Document 1 Filed 01/28/19 Page 3 of 16 Page ID #:3



 1         5.     For these reasons, and as set forth in detail herein, Plaintiff asserts
 2   claims against Defendants for violations of Sections 14(a) and 20(a) of the Exchange
 3   Act and Rule 14a-9. Plaintiff seeks to enjoin Defendants from taking any steps to
 4   consummate the Proposed Transaction unless and until the material information
 5   discussed below is disclosed to public common shareholders sufficiently in advance
 6   of the upcoming shareholder vote or, in the event the Proposed Transaction is
 7   consummated, to recover damages resulting from the Defendants’ violations of the
 8   Exchange Act.
 9

10                             JURISDICTION AND VENUE
11         6.     This Court has subject matter jurisdiction pursuant to Section 27 of the
12   Exchange Act (15 U.S.C. § 78aa) and 28 U.S.C. § 1331 (federal question
13   jurisdiction) as Plaintiff alleges violations of Section 14(a) and 20(a) of the
14   Exchange Act.
15         7.     Personal jurisdiction exists over each Defendant either because the
16   Defendant conducts business in or maintains operations in this District, or is an
17   individual who is either present in this District for jurisdictional purposes or has
18   sufficient minimum contacts with this District as to render the exercise of
19   jurisdiction over each Defendant by this Court permissible under the traditional
20   notions of fair play and substantial justice. “Where a federal statute such as Section
21   27 of the [Exchange] Act confers nationwide service of process, the question
22   becomes whether the party has sufficient contacts with the United States, not any
23   particular state.” Sec. Inv’r Prot. Corp. v. Vigman, 764 F.2d 1309, 1315 (9th Cir.
24   1985). “[S]o long as a defendant has minimum contacts with the United States,
25   Section 27 of the Act confers personal jurisdiction over the defendant in any federal
26   district court.” Id. at 1316.
27         8.     Venue is proper in this District under Section 27 of the Exchange Act,
28   15 U.S.C. § 78aa, as well as 28 U.S.C. § 1391, because Defendants are found or are
                                                3
             COMPLAINT FOR VIOLATIONS OF THE SECURITIES EXCHANGE ACT OF 1934
     Case 2:19-cv-00638-R-RAO Document 1 Filed 01/28/19 Page 4 of 16 Page ID #:4



 1   inhabitants or transact business in this District. Indeed, Mindbody’s principal
 2   executive offices are located in this District.
 3                                         PARTIES
 4         9.     Plaintiff is, and has been continuously throughout all times relevant
 5   hereto, the owner of Mindbody common stock.
 6         10.    Defendant Mindbody is a public company incorporated under the laws
 7   of Delaware with principal executive offices located at 4051 Broad Street, Suite 220,
 8   San Luis Obispo, California 93401. Mindbody’s common stock is traded on the
 9   Nasdaq under the ticker symbol “MB.”
10         11.    Defendant Rick Stollmeyer is, and has been at all relevant times, a
11   director of the Company. Defendant Stollmeyer is also a co-founder of the Company
12   and its Chief Executive Officer and Chairman of the Board.
13         12.    Defendant Katherine Blair Christie is, and has been at all relevant times,
14   a director of the Company.
15         13.    Defendant Court Cunningham is, and has been at all relevant times, a
16   director of the Company.
17         14.    Defendant Gail Goodman is, and has been at all relevant times, a
18   director of the Company.
19         15.    Defendant Cipora Herman is, and has been at all relevant times, a
20   director of the Company.
21         16.    Defendant Eric Liaw is, and has been at all relevant times, a director of
22   the Company.
23         17.    Defendant Adam Miller is, and has been at all relevant times, a director
24   of the Company.
25         18.    Defendant Graham Smith is, and has been at all relevant times, a
26   director of the Company.
27

28
                                                  4
             COMPLAINT FOR VIOLATIONS OF THE SECURITIES EXCHANGE ACT OF 1934
      Case 2:19-cv-00638-R-RAO Document 1 Filed 01/28/19 Page 5 of 16 Page ID #:5



 1          19.       The defendants identified in paragraphs 11 through 18 are collectively
 2    referred to herein as the “Board” or the “Individual Defendants,” and together with
 3    Mindbody, the “Defendants.”
 4                                 SUBSTANTIVE ALLEGATIONS
 5   I.   Background of the Company and the Proposed Transaction
 6          20.       Mindbody is a technology platform for the fitness, wellness and beauty
 7    services industries.     According to the Company’s website, local entrepreneurs
 8    worldwide use Mindbody’s integrated software and payments platform to run,
 9    market and build their businesses. Consumers use Mindbody to more easily find,
10    engage and transact with providers in their local communities.
11          21.       On December 23, 2018, the Board caused the Company to enter into
12    the Merger Agreements with Vista.
13          22.       Pursuant to the terms of the Merger Agreement, Vista, upon the terms
14    and subject to the conditions set forth in the Merger Agreement, will acquire
15    Mindbody for $36.50 in cash per share for a total transaction value of approximately
16    $1.9 billion.
17          23.       According to the December 24, 2018 press release announcing the
18    Proposed Transaction:
19                MINDBODY Enters into Definitive Agreement to be
                   Acquired by Vista Equity Partners for $1.9 Billion
20
21                        Vista Equity Partners to acquire all outstanding
                          MINDBODY common stock for $36.50 per share
22

23                    SAN LUIS OBISPO, Calif., Dec. 24, 2018 (GLOBE
                      NEWSWIRE) — MINDBODY, Inc. (NASDAQ: MB)
24                    today announced that it has entered into a definitive
25                    agreement to be acquired by Vista Equity Partners
                      (“Vista”), a leading investment firm focused on software,
26                    data and technology-enabled businesses.
27

28
                                                   5
              COMPLAINT FOR VIOLATIONS OF THE SECURITIES EXCHANGE ACT OF 1934
     Case 2:19-cv-00638-R-RAO Document 1 Filed 01/28/19 Page 6 of 16 Page ID #:6



 1              Under the terms of the agreement, Vista will acquire all
 2              outstanding shares of MINDBODY common stock for a
                total value of approximately
 3              $1.9 billion. MINDBODY shareholders will receive
 4              $36.50 in cash per share, representing a 68% premium to
                the unaffected closing price as of
 5              December 21, 2018.
 6
                “MINDBODY’s purpose is to help people lead healthier,
 7              happier lives by connecting the world to fitness, beauty
 8              and wellness,” said Rick Stollmeyer,
                Co-Founder and CEO of MINDBODY. “We are thrilled
 9              to provide immediate liquidity to our shareholders at a
10              significant premium to market prices and to leverage
                Vista’s resources and deep expertise to accelerate our
11              growth while achieving that purpose more effectively than
12              ever before.”
13              “MINDBODY’s position as the leading technology
14              platform for the fitness, beauty and wellness industries
                makes it an ideal addition to the Vista family of
15              companies,” said Brian Sheth, Co-Founder and President
16              of Vista. “We look forward to partnering with Rick and
                the entire MINDBODY team to deliver innovation to
17              customers that will help grow their businesses and to
18              consumers who depend on MINDBODY to strengthen
                their health and
19
                well-being.”
20
                MINDBODY’s Board of Directors unanimously approved
21
                the deal and recommended that stockholders vote their
22              shares in favor of the transaction.
                Closing of the transaction is subject to customary closing
23
                conditions, including the approval of MINDBODY
24              stockholders and antitrust approval in the United States.
                The transaction is expected to close in the first quarter of
25
                2019 and is not subject to a financing condition.
26
                The definitive agreement for the transaction includes a 30
27
                day “go-shop” period, which permits MINDBODY’s
28              Board of Directors and financial advisors to actively
                                              6
           COMPLAINT FOR VIOLATIONS OF THE SECURITIES EXCHANGE ACT OF 1934
     Case 2:19-cv-00638-R-RAO Document 1 Filed 01/28/19 Page 7 of 16 Page ID #:7



 1                  initiate, solicit, encourage and potentially enter
 2                  negotiations with other parties that make alternative
                    acquisition proposals. MINDBODY will have the right to
 3                  terminate the merger agreement to enter into a superior
 4                  proposal subject to the terms and conditions of the merger
                    agreement. There can be no assurance that this 30 day “go-
 5                  shop” will result in a superior proposal, and MINDBODY
 6                  does not intend to disclose developments with respect to
                    the solicitation process unless and until the Board of
 7                  Directors makes a determination requiring further
 8                  disclosure.
 9                  Qatalyst Partners is serving as the exclusive financial
10                  advisor to MINDBODY, and Cooley LLP is serving as
                    legal advisor to MINDBODY. Vista’s legal advisor is
11                  Kirkland & Ellis LLP.
12 II.   The Proxy Omits Material Information
13         24.      On January 23, 2019, Defendants filed a materially incomplete and
14   misleading Proxy with the SEC. The special meeting of Mindbody stockholders to
15   vote on the Proposed Transaction is less than 3 weeks away. The Individual
16   Defendants were obligated to carefully review the Proxy before it was filed with the
17   SEC and disseminated to the Company’s shareholders to ensure that it did not
18   contain any material misrepresentations or omissions.          However, the Proxy
19   misrepresents or omits material information that is necessary for the Company’s
20   shareholders to make an informed voting decision in connection with the Proposed
21   Transaction.
22         25.      First, the Proxy fails to provide sufficient information regarding
23   financial projections for Mindbody.
24         26.      Specifically, the Opinion of Qatalyst Partners LP section of the Proxy
25   states that Qatalyst Partners “utilized both the consensus of third-party research
26   analysts’ projections (“Analyst Projections”) and the Management Projections,” in
27   connection with valuation analyses. Proxy at 37. Indeed, Qatalyst Partners’ Selected
28
                                                 7
            COMPLAINT FOR VIOLATIONS OF THE SECURITIES EXCHANGE ACT OF 1934
     Case 2:19-cv-00638-R-RAO Document 1 Filed 01/28/19 Page 8 of 16 Page ID #:8



 1   Companies Analysis and Selected Transactions Analysis both based on the Analyst
 2   Projections.
 3         27.      However, the Proxy fails to disclose the Analyst Projections.
 4         28.      Accordingly, it appears that Defendants selectively excised a set of
 5   projections that that Board reviewed, considered, and approved for Qatalyst
 6   Partners’ use in connection with preparing its fairness opinion.
 7         29.      The omission of the Analyst Projections renders the Opinion of
 8   Qatalyst Partners LP section of the Proxy and Qatalyst Partners’ financial analyses
 9   materially incomplete and misleading. Indeed, the Analyst Projections were a
10   fundamental input underlying two of the three valuation analyses that are being
11   touted to Plaintiff and Mindbody’s Company’s common shareholders.
12         30.      If a proxy statement discloses financial projections and valuation
13   information, such projections must be complete and accurate. The question here
14   is not the duty to speak, but liability for not having spoken enough. With regard to
15   future events, uncertain figures, and other so-called soft information, a company may
16   choose silence or speech elaborated by the factual basis as then known—but it may
17   not choose half-truths.
18         31.      Without the Analyst Projections, Plaintiff and Mindbody’s common
19   shareholders are unable to fully understand these analyses and, thus, are unable to
20   determine what weight, if any, to place on the Qatalyst Partners’ fairness opinions
21   in determining whether to vote their shares in favor of the Proposed Transaction.
22   This omitted information, if disclosed, would significantly alter the total mix of
23   information available to Plaintiff and the Company’s common shareholders.
24         32.      Second, the Proxy fails to provide sufficient information regarding
25   Qatalyst Partners’ valuation analyses.
26         33.      With respect to Qatalyst Partners’ Discounted Cash Flow Analysis, the
27   Proxy is materially misleading and incomplete because it fails to disclose: (i) the
28   inputs and assumptions underlying the selection of the range of discount rates from
                                                 8
            COMPLAINT FOR VIOLATIONS OF THE SECURITIES EXCHANGE ACT OF 1934
     Case 2:19-cv-00638-R-RAO Document 1 Filed 01/28/19 Page 9 of 16 Page ID #:9



 1   9.0% to 11.0% (i.e., the components of Mindbody’s weighted average cost of
 2   capital); (ii) the inputs and assumptions underlying the selection of the 20.0x to
 3   30.0x terminal multiples; and (iii) Mindbody’s cash net of the face value of
 4   outstanding convertible debt and financing obligations, as of December 31, 2018.
 5   See Proxy at 38.
 6         34.   These key inputs are material to Mindbody shareholders, and their
 7   omission renders the summary of Qatalyst Partners’ Discounted Cash Flow Analysis
 8   incomplete and misleading. As a highly-respected professor explained in one of the
 9   most thorough law review articles regarding the fundamental flaws with the
10   valuation analyses bankers perform in support of fairness opinions, in a discounted
11   cash flow analysis a banker takes management’s forecasts, and then makes several
12   key choices “each of which can significantly affect the final valuation.” Steven M.
13   Davidoff, Fairness Opinions, 55 Am. U.L. Rev. 1557, 1576 (2006). Such choices
14   include “the appropriate discount rate, and the terminal value…” Id. As Professor
15   Davidoff explains:
16
                 There is substantial leeway to determine each of these, and
17               any change can markedly affect the discounted cash flow
18               value. For example, a change in the discount rate by one
                 percent on a stream of cash flows in the billions of dollars
19               can change the discounted cash flow value by tens if not
20               hundreds of millions of dollars…. This issue arises not
                 only with a discounted cash flow analysis, but with each
21               of the other valuation techniques. This dazzling variability
22               makes it difficult to rely, compare, or analyze the
                 valuations underlying a fairness opinion unless full
23               disclosure is made of the various inputs in the valuation
24               process, the weight assigned for each, and the rationale
                 underlying these choices. The substantial discretion and
25               lack of guidelines and standards also makes the process
26               vulnerable to manipulation to arrive at the “right” answer
                 for fairness. This raises a further dilemma in light of the
27               conflicted nature of the investment banks who often
28               provide these opinions.
                                               9
            COMPLAINT FOR VIOLATIONS OF THE SECURITIES EXCHANGE ACT OF 1934
     Case 2:19-cv-00638-R-RAO Document 1 Filed 01/28/19 Page 10 of 16 Page ID #:10



 1

 2   Id. at 1577-78 (emphasis added).        Without the above-mentioned information,
 3   Mindbody shareholders cannot evaluate for themselves the reliability of Qatalyst
 4   Partners’ Discounted Cash Flow Analysis, make a meaningful determination of
 5   whether the implied equity value ranges reflect the true value of the Company or
 6   was the result of an unreasonable judgment by Qatalyst Partners, and make an
 7   informed decision regarding whether to vote in favor of the Proposed Transaction.
 8         35.    With respect to Qatalyst Partners’ Selected Transactions Analysis is
 9   also materially misleading. In particular, in connection with its analysis of the LTM
10   Revenue Multiples, Qatalyst Partners fails to provide a rational basis for its selection
11   of a representative range of 6.0x to 10.0x when twenty of the thirty selected SaaS
12   transactions provided have LTM Revenue Multiples well above the low end of the
13   selected representative range and nearly one third of the transactions are at, or well-
14   exceed, the highest end of Qatalyst Partners’ selected range. See Proxy at 40.
15   Additionally, Qatalyst Partners’ selection of a representative range of 5.0x to 8.5x
16   relative to the given NTM Revenue Multiples is similarly lacking in rational support.
17   Notably, just nine of the thirty SaaS transactions have NTM Revenue Multiples near
18   or below Qatalyst Partners’ low end of the representative range. See Proxy at 40-
19   41. Without further justification from Qatalyst Partners in light of these observed
20   anomalies, Plaintiff and Mindbody’s other public shareholders are unable to
21   determine whether the implied range of per share values for Mindbody stock are
22   accurate and reliable. The failure to include this crucial information in the Selected
23   Transactions Analysis further renders the Proxy materially misleading.
24         36.    Defendants’ failure to provide the foregoing material information
25   renders the statements in the Proxy false and/or materially misleading
26         37.    In sum, the omission of the above-referenced information renders the
27   Proxy materially incomplete and misleading, in contravention of the Exchange Act.
28
                                                 10
            COMPLAINT FOR VIOLATIONS OF THE SECURITIES EXCHANGE ACT OF 1934
     Case 2:19-cv-00638-R-RAO Document 1 Filed 01/28/19 Page 11 of 16 Page ID #:11



 1   Absent disclosure of the foregoing material information prior to the upcoming
 2   shareholder vote concerning the Proposed Transaction, Plaintiff will be unable to
 3   make an informed decision regarding whether to vote her shares in favor of the
 4   Proposed Transaction, and she is thus threatened with irreparable harm, warranting
 5   the injunctive relief sought herein.
 6                                          COUNT I
 7     (Against All Defendants for Violations of Section 14(a) of the Exchange Act
 8                                      and Rule 14a-9)
 9          38.     Plaintiff incorporates each and every allegation set forth above as if
10   fully set forth herein.
11          39.     Section 14(a)(1) of the Exchange Act makes it “unlawful for any
12   person, by the use of the mails or by any means or instrumentality of interstate
13   commerce or of any facility of a national securities exchange or otherwise, in
14   contravention of such rules and regulations as the Commission may prescribe as
15   necessary or appropriate in the public interest or for the protection of investors, to
16   solicit or to permit the use of his name to solicit any proxy or consent or authorization
17   in respect of any security (other than an exempted security) registered pursuant to
18   section 78l of this title.” 15 U.S.C. § 78n(a)(1).
19          40.     Rule 14a-9, promulgated by the SEC pursuant to Section 14(a) of the
20   Exchange Act, provides that proxy communications shall not contain “any statement
21   which, at the time and in the light of the circumstances under which it is made, is
22   false or misleading with respect to any material fact, or which omits to state any
23   material fact necessary in order to make the statements therein not false or
24   misleading.” 17 C.F.R. § 240.14a-9.
25          41.     The omission of information from a proxy will violate Section 14(a)
26   and Rule 14a-9 if other SEC regulations specifically require disclosure of the omitted
27   information.
28
                                                 11
             COMPLAINT FOR VIOLATIONS OF THE SECURITIES EXCHANGE ACT OF 1934
     Case 2:19-cv-00638-R-RAO Document 1 Filed 01/28/19 Page 12 of 16 Page ID #:12



 1             42.   Defendants have issued the Proxy with the intention of soliciting the
 2   Company’s common shareholders’ support for the Proposed Transaction. Each of
 3   the Individual Defendants reviewed and authorized the dissemination of the Proxy,
 4   which fails to provide critical information regarding, amongst other things: (i)
 5   financial projections for Mindbody; and (ii) the valuation analyses performed by
 6   Qatalyst Partners in support of its fairness opinion.
 7             43.   In so doing, Defendants made untrue statements of fact and/or omitted
 8   material facts necessary to make the statements made not misleading. Each of the
 9   Individual Defendants, by virtue of their roles as officers and/or directors, were
10   aware of the omitted information but failed to disclose such information, in violation
11   of Section 14(a). The Individual Defendants were therefore negligent, as they had
12   reasonable grounds to believe material facts existed that were misstated or omitted
13   from the Proxy, but nonetheless failed to obtain and disclose such information to the
14   Company’s shareholders although they could have done so without extraordinary
15   effort.
16             44.   The Individual Defendants knew or were negligent in not knowing that
17   the Proxy is materially misleading and omits material facts that are necessary to
18   render it not misleading. The Individual Defendants undoubtedly reviewed and
19   relied upon most if not all of the omitted information identified above in connection
20   with their decision to approve and recommend the Proposed Transaction; indeed, the
21   Proxy states that Qatalyst Partners reviewed and discussed its financial analyses with
22   the Board, and further states that the Board considered the financial analyses
23   provided by Qatalyst Partners, as well as its fairness opinion and the assumptions
24   made and matters considered in connection therewith. Further, the Individual
25   Defendants were privy to and had knowledge of the projections for the Company
26   and the details surrounding the process leading up to the signing of the Merger
27   Agreement. The Individual Defendants knew or were negligent in not knowing that
28   the material information identified above has been omitted from the Proxy, rendering
                                                 12
                COMPLAINT FOR VIOLATIONS OF THE SECURITIES EXCHANGE ACT OF 1934
     Case 2:19-cv-00638-R-RAO Document 1 Filed 01/28/19 Page 13 of 16 Page ID #:13



 1   the sections of the Proxy identified above to be materially incomplete and
 2   misleading. Indeed, the Individual Defendants were required to, separately, review
 3   Qatalyst Partners’ analyses in connection with their receipt of the fairness opinions,
 4   question Qatalyst Partners as to its derivation of fairness, and be particularly
 5   attentive to the procedures followed in preparing the Proxy and review it carefully
 6   before it was disseminated, to corroborate that there are no material misstatements
 7   or omissions.
 8         45.    The Individual Defendants were, at the very least, negligent in
 9   preparing and reviewing the Proxy. The preparation of a proxy statement by
10   corporate insiders containing materially false or misleading statements or omitting a
11   material fact constitutes negligence. The Individual Defendants were negligent in
12   choosing to omit material information from the Proxy or failing to notice the material
13   omissions in the Proxy upon reviewing it, which they were required to do carefully
14   as the Company’s directors. Indeed, the Individual Defendants were intricately
15   involved in the process leading up to the signing of the Merger Agreement and
16   preparation and review of the Company’s financial projections.
17         46.    Mindbody is also deemed negligent as a result of the Individual
18   Defendants’ negligence in preparing and reviewing the Proxy.
19         47.    The misrepresentations and omissions in the Proxy are material to
20   Plaintiff, who will be deprived of their right to cast an informed vote if such
21   misrepresentations and omissions are not corrected prior to the Shareholder Vote.
22   Plaintiff has no adequate remedy at law. Only through the exercise of this Court’s
23   equitable powers can Plaintiff be fully protected from the immediate and irreparable
24   injury that Defendants’ actions threaten to inflict.
25

26                                        COUNT II
27      (Against the Individual Defendants for Violations of Section 20(a) of the
28                                      Exchange Act)
                                                 13
            COMPLAINT FOR VIOLATIONS OF THE SECURITIES EXCHANGE ACT OF 1934
     Case 2:19-cv-00638-R-RAO Document 1 Filed 01/28/19 Page 14 of 16 Page ID #:14



 1          48.    Plaintiff incorporates each and every allegation set forth above as if
 2   fully set forth herein.
 3          49.    The Individual Defendants acted as controlling persons of Mindbody
 4   within the meaning of Section 20(a) of the Exchange Act as alleged herein. By virtue
 5   of their positions as officers and/or directors of Mindbody, and participation in
 6   and/or awareness of the Company’s operations and/or intimate knowledge of the
 7   incomplete and misleading statements contained in the Proxy filed with the SEC,
 8   they had the power to influence and control and did influence and control, directly
 9   or indirectly, the decision making of the Company, including the content and
10   dissemination of the various statements that Plaintiff contends are materially
11   incomplete and misleading.
12          50.    Each of the Individual Defendants was provided with or had unlimited
13   access to copies of the Proxy and other statements alleged by Plaintiff to be
14   misleading prior to and/or shortly after these statements were issued and had the
15   ability to prevent the issuance of the statements or cause the statements to be
16   corrected.
17          51.    In particular, each of the Individual Defendants had direct and
18   supervisory involvement in the day-to-day operations of the Company, and,
19   therefore, is presumed to have had the power to control or influence the particular
20   transactions giving rise to the Exchange Act violations alleged herein, and exercised
21   the same. The Proxy contains the unanimous recommendation of each of the
22   Individual Defendants to approve the Proposed Transaction. They were thus directly
23   involved in preparing this document.
24          52.    In addition, as the Proxy sets forth at length, and as described herein,
25   the Individual Defendants were involved in negotiating, reviewing, and approving
26   the Merger Agreement. The Proxy purports to describe the various issues and
27   information that the Individual Defendants reviewed and considered. The Individual
28
                                                14
             COMPLAINT FOR VIOLATIONS OF THE SECURITIES EXCHANGE ACT OF 1934
     Case 2:19-cv-00638-R-RAO Document 1 Filed 01/28/19 Page 15 of 16 Page ID #:15



 1   Defendants participated in drafting and/or gave their input on the content of those
 2   descriptions.
 3         53.       By virtue of the foregoing, the Individual Defendants have violated
 4   Section 20(a) of the Exchange Act.
 5         54.       As set forth above, the Individual Defendants had the ability to exercise
 6   control over and did control a person or persons who have each violated Section
 7   14(a) and Rule 14a-9 by their acts and omissions as alleged herein. By virtue of
 8   their positions as controlling persons, these defendants are liable pursuant to Section
 9   20(a) of the Exchange Act.          As a direct and proximate result of Individual
10   Defendants’ conduct, Plaintiff will be irreparably harmed.
11         55.       Plaintiff has no adequate remedy at law. Only through the exercise of
12   this Court’s equitable powers can Plaintiff be fully protected from the immediate
13   and irreparable injury that Defendants’ actions threaten to inflict.
14

15

16                                   PRAYER FOR RELIEF
17   WHEREFORE, Plaintiff prays for judgment and relief as follows:
18         A.        Preliminarily enjoining Defendants and all persons acting in concert
19   with them from proceeding with the Shareholder Vote or consummating the
20   Proposed Transaction, unless and until the Company discloses the material
21   information discussed above which has been omitted from the Proxy;
22         B.        Directing the Defendants to account to Plaintiff for all damages
23   sustained as a result of their wrongdoing;
24         C.        Awarding Plaintiff the costs and disbursements of this action, including
25   reasonable attorneys’ and expert fees and expenses; and
26   ///
27   ///
28   ///
                                                  15
            COMPLAINT FOR VIOLATIONS OF THE SECURITIES EXCHANGE ACT OF 1934
     Case 2:19-cv-00638-R-RAO Document 1 Filed 01/28/19 Page 16 of 16 Page ID #:16



 1   D.     Granting such other and further relief as this Court may deem just and
 2
     proper

 3

 4                                     JURY DEMAND
 5          Plaintiff demands a trial by jury on all issues so triable.
 6

 7    DATED: January 28, 2019
                                                      Respectfully submitted,
 8    OF COUNSEL                                      /s/ David E. Bower
                                                      David E. Bower
 9    MONTEVERDE & ASSOCIATES PC
      Juan E. Monteverde                              David E. Bower SBN 119546
10    Miles D. Schreiner                              MONTEVERDE & ASSOCIATES PC
      The Empire State Building                       600 Corporate Pointe, Suite 1170
11
      350 Fifth Avenue, Suite 4405                    Culver City, CA 90230
12    New York, NY 10118                              Tel: (310) 446-6652
      Tel: (212) 971-1341                             Fax: (212) 202-7880
13    Fax: (212) 202-7880                             Email: dbower@monteverdelaw.com
      Email: jmonteverde@monteverdelaw.com
14            mschreiner@monteverdelaw.com            Counsel for Plaintiff
15
      Counsel for Plaintiff
16

17

18

19

20
21

22

23

24

25

26

27

28
                                                 16
             COMPLAINT FOR VIOLATIONS OF THE SECURITIES EXCHANGE ACT OF 1934
